DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a first action on the merits, responsive to application 16/386,054 filed on 16 April, 2019.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The reference(s) listed on the information disclosure statement(s) IDS(s) is/are considered by the examiner.
Claims 1 – 20 are presented for examination.
Specification
6.	The disclosure is objected to because of the following informalities: [0014] “In certain embodiments, the input/output terminal 1” (emphasis). Element number (1) does not appear in the drawing sheet and as understood from the drawings, the input/output terminal of FIG.1 is (11). Hence, par. 14 should instead recite “In certain embodiments, the input/output terminal [[1]] 11”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a connection processing unit that establishes communication with and acquires information from” lines 2-3, 
“a communication control unit that executes communication with” line 7, and 
“a first processing unit that one of enables or disables communication” line 9 in claim 1. And:
“establishing, by a connection processing unit
“enabling or disabling, by a first processing unit, communication between” line 9 in claim 8. And:
“establish, by a connection processing unit, communication with and acquiring information from” line 3, and
“enable or disable, by a first processing unit, communication between” line 10 in claim 15.
The following structure is imparted from the disclosure to address the above limitations:
FIG. 1 (12) to address the limitations a, d, and f above.
(15) to address the limitation b.
(16) to address the limitations c, e, and g.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lines 2-5 recite “a connection processing unit that establishes communication with and acquires information from a plurality of devices that are communicably coupled externally to an information processing device, the information relating to the plurality of devices regardless of whether a booting process is executed” (emphasis added). The claim, as recited, is unclear whether the “regardless of whether a booting is executed” modifies the “establishing communication, acquiring information, or information relating to the plurality of devices”.   As best understood in light of the disclosure, the interpretation of this feature to read “wherein the information relating to the plurality of devices remain the same regardless of whether a booting process is executed” (emphasis added).
Claims 2-7 are dependents of Claim 1 and contain all features of their independent claim but fail to resolve the deficiencies Claim 1; therefore they are rejected for the same reasons as above.

	Claims 9-14 and 16-20 are dependents of Claims 8 and 15, respectively, and contain all features of their independent claims but fail to resolve the mentioned deficiencies of their dependence from Claims 8 and 15; therefore they are rejected for the same reasons as above.
Appropriate correction is required.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the recitation in line 1 “a computer readable storage medium” encompasses signals per se. Although, the specification recites the recording medium “may be a non-transitory recording medium such as the CD-ROM”, par. 36. It also recites, [0037] “’the computer readable recording medium’ shall also include media which each hold the program for a definite period of time” (emphasis added). The recitation in par. 37 above, “media which hold the program for a definite period of time” add to the definition of “the computer readable recording medium” to encompass signals per se which are not a statutory type of patent eligible subject matter (MPEP 2106.03.I).  It is suggested that the claim is amended to recite a “non-transitory” computer readable storage medium to meet the statutory requirement under this section.
 Appropriate correction is required.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Montero et al (hereinafter Montero) US PG Pub. US 20190042503.
Regarding claim 1:
Montero discloses an apparatus comprising: 
a connection processing unit that establishes communication with and acquires information from a plurality of devices that are communicably coupled externally to an information processing device, the information relating to the plurality of devices regardless of whether a booting process is executed [0047: “Power Delivery (PD) controller 170 is coupled to USB Type-C port 150 for establishing and managing the connection and information exchange between IHS 100 and an attached peripheral device”, i.e. PD acquires information relating to the plurality of peripheral devices. The information regarding the plurality of devices, their specification and communication protocols are defined in pars. 33 and are checked for authenticity (at 530 Fig. 5), if such information are tampered, authentication would fail and all protocols would be disabled (540). Hence, the information regarding the plurality of peripheral devices (200 Fig. 1) remain the same regardless of whether a booting process is executed or not];
a communication control unit that executes communication with each of the plurality of devices during the booting process [Fig. 1 platform controller hub (PCH) (130) which includes a Peripheral Controller Interconnect (PCI) controller, par. 32 and is coupled to interface controller via PCIe link (136) “for receiving USB data and control information”, par. 45. The communication with the each of the plurality of devices is executed upon system boot (the methods of Fig. 4 and 5)]; and 
a first processing unit that one of enables or disables communication between the communication control unit and a selected one of the plurality of devices in response to the acquired information related to the selected one of the plurality of devices [CPU (110) utilizes functionality of EC controller (180) to enable/disable communication between PD controller (170) and a selected protocol of the plurality of devices (200) “embedded controller (EC) 180 within IHS 100 may receive instructions (e.g., boot parameters) from the system BIOS to enable one or more protocols of a USB-C port on the IHS and to disable at least one protocol of the USB-C port”, par. 700049: “Embedded controller (EC) 180 is coupled to PD controller 170 via I.sup.2C link 182 for controlling communication across USB-C port 150.”].Regarding claim 2:Montero discloses the apparatus of claim 1, where the first processing unit enables or disables communication between the communication control unit and a selected one of the plurality of devices in response to a determination of presence of the selected one of the plurality of devices during the booting process [BIOS commands sent from CPU (110) enables EC , “EC 180 may instruct PD controller 170  is to disable USB and Thunderbolt™ protocols and enable the DisplayPort protocol, and PD controller 170 may perform the requested enablement/disablement in step 550” responsive to determination of presence of the one or more plurality of devices (530), par. 73]. 
Regarding claim 3:
Montero discloses the apparatus of claim 1, further comprising a second processing unit that acquires, from the connection processing unit, a connection status of each of the plurality of devices regardless of whether the booting process is executed [Figs. 4 and 5 during the boot processor, (450) and (530) the embedded controller EC (180) is coupled to the PD controller to acquire status of plurality of devices, par. 49. The methods of figs. 4 or 5 wherein the system boot include a cold boot or a “hot-plug” case, which does not require boot. In the “hot-plug” case, not booting is performed and the connection status is still acquired, that is regardless of whether a cold boot or hot-plug, the embedded controller acquires the connections status of the plurality of devices from the PD controller, figs. 4-5, and pars. 66, 72-73].  
Regarding claim 4:
Montero discloses the apparatus of claim 3, where the first processing unit enables or disables communication between the communication control unit and a selected one of the plurality of devices in response to the connection status acquired by the second processing unit [BIOS commands sent from CPU (110) enables “EC 180 may instruct PD controller 170  is to disable USB and Thunderbolt™ protocols and enable the DisplayPort protocol, and PD controller 170 may perform the requested enablement/disablement in step 550” in response to connection status (530) obtained by EC 180 from PD controller 170, par. 73 and Fig. 5]. Regarding claim 5:
Montero discloses the apparatus of claim 4, where the first processing unit is a processor and the second processing unit is an embedded controller [Fig. 1 CPU (110) is a first processing unit and Embedded Controller (180) is a secondary processing unit].Regarding claim 6:
Montero discloses the apparatus of claim 1, where the connection processing unit is a power deliver ("PD") controller that establishes a communication connection with the plurality of devices [Fig. 1 Port Controller (170) is a power delivery (PD) controller “for establishing and managing the connection and information exchange between IHS 100 and an attached peripheral device”, par. 47]. Regarding claim 7:Montero discloses the apparatus of claim 1, where the plurality of devices that are communicably coupled externally are coupled to the information processing device via USB Type-C [Fig. 1 the plurality of peripheral devices (200) are connected to the information handling system IHS via USB-C Port (150)].
Regarding claim 8:
Claim 8 recites a method that is performed as recited by the apparatus of claim 1 and is therefore rejected accordingly.
Regarding claim 9:
Claim 9 recites a method that is performed as recited by the apparatus of claim 2 and is therefore rejected accordingly.
Regarding claim 10:

Regarding claim 11:
Claim 11 recites a method that is performed as recited by the apparatus of claim 4 and is therefore rejected accordingly.
Regarding claim 12:
Claim 12 recites a method as recited by the apparatus of claim 5 and is therefore rejected accordingly.
Regarding claim 13:
Claim 13 recites a method as recited by the apparatus of claim 2 and is therefore rejected accordingly.
Regarding claim 14:
Claim 14 recites a method as recited by the apparatus of claim 7 and is therefore rejected accordingly.
Regarding claim 15:
Montero discloses a program product comprising a computer readable storage medium that stores code executable by a processor [0044: “program instructions stored in one or more non-transitory tangible computer-readable mediums (e.g., data storage devices, flash memories, random update memories, read only memories, programmable memory devices, reprogrammable storage devices, hard drives, floppy disks, DVDs, CD-ROMs, and/or any other tangible data storage mediums) to perform the operations, tasks, functions, or actions”], the executable code comprising code to perform a method that is performed as recited in claim 1. Hence, claim 15 is rejected in accordance with the rejection of claim 1 above.
Regarding claim 16:
Claim 16 recites a program product as recited by the apparatus of claim 2 and is therefore rejected accordingly.
Regarding claim 17:
Claim 17 recites a program product as recited by the apparatus of claim 3 and is therefore rejected accordingly.
Regarding claim 18:
Claim 18 recites a program product as recited by the apparatus of claim 4 and is therefore rejected accordingly.
Regarding claim 19:
Claim 19 recites a program product as recited by the apparatus of claim 5 and is therefore rejected accordingly.
Regarding claim 20:
Claim 20 recites a program product as recited by the apparatus of claim 7 and is therefore rejected accordingly.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim “US 2020/0311011” discloses a similar apparatus and method(s) of docking plurality of external devices using a main control circuitry (FIG. 5). Similar methods and apparatuses can also be found in the cited prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMAH A SHARAF whose telephone number is (313)446-6585.  The examiner can normally be reached on M-F: 7:30 am - 5:00 pm Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.A.S./Examiner, Art Unit 2186                                                                                                                                                                                            

/KIM HUYNH/Supervisor Patent Examiner, Art Unit 2186